Case 1:18-cv-00957-CMH-TCB Document 128 Filed 09/15/21 Page 1 of 6 PageID# 2156




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                        )
 UMG RECORDINGS, INC., et al.,          )
                                        )
             Plaintiffs,                )
                                        )
                     v.                 )           Civil Action No. 1:18-cv-957 (CMH/TCB)
                                        )
 TOFIG KURBANOV, et al.,                )
                                        )
             Defendants.                )
 ______________________________________ )


                            REPORT AND RECOMMENDATION

        THIS MATTER is before the undersigned on UMG Recordings, Inc., Capitol Records,

 LLC, Warner Records Inc., Atlantic Recording Corporation, Elektra Entertainment Group Inc.,

 Fueled by Ramen LLC, Nonesuch Records Inc., Sony Music Entertainment, Sony Music

 Entertainment US Latin LLC, Artista Records LLC, Laface Records LLC, and Zomba Recording

 LLC’s (“Plaintiffs”) Motion for Default Judgment Pursuant to Federal Rule of Civil Procedure

 37 and accompanying memorandum in support. (Dkt. 119, 120.) 1 For the reasons stated below,

 the undersigned recommends that the Court grant Plaintiffs’ motion for sanctions.




 1
  The relevant filings before the undersigned include Plaintiffs’ Complaint (“Compl.”) (Dkt. 1);
 Plaintiffs’ first Motion to Compel (Dkt. 91) and the Court’s Order granting that motion (Dkt.
 97); Plaintiffs’ second Motion to Compel (Dkt. 98) and the Court’s Order granting that motion
 (Dkt. 105); Plaintiffs’ Motion for Default Judgment Pursuant to Federal Rule of Civil Procedure
 37 (Dkt. 119) and accompanying memorandum (Dkt. 120); Defendant’s Opposition to Plaintiffs’
 Motion for Default Judgment Pursuant to Rule 37 (Dkt. 123); and Plaintiffs’ Reply
 Memorandum in Support of Plaintiffs’ Motion for Default Judgment Pursuant to Federal Rule of
 Civil Procedure 37 (Dkt. 124).
                                                1
Case 1:18-cv-00957-CMH-TCB Document 128 Filed 09/15/21 Page 2 of 6 PageID# 2157




 A.      Procedural Posture

         Plaintiffs filed their Complaint on August 3, 2018 under the Copyright Act of 1976

 (“Copyright Act”) bringing specific claims for direct copyright infringement, contributory

 copyright infringement, vicarious copyright infringement, inducement of copyright infringement,

 and circumvention of technological measures against Defendant. (See Dkt. 1.) Plaintiffs sought a

 declaration that Defendants willfully infringed Plaintiffs’ copyrights, equitable relief preventing

 further infringement, statutory or, alternatively, actual damages, Plaintiffs’ costs and attorneys’

 fees, pre-judgment and post-judgment interest, and other relief deemed proper. 2 (See Dkt. 1.)

         Plaintiffs filed their first Motion to Compel on May 26, 2021, seeking documents that

 Defendant “initially agreed to produce but is now withholding,” that Defendant claimed do not

 exist, and properly unredacted documents. (Dkt. 91, 92.) The Court granted this motion, ordered

 Defendant to produce the requested discovery by June 11, 2021, and warned Defendant that

 failure to comply with the order could result in sanctions, including default judgment. (Dkt. 97.)

         Plaintiffs filed their second Motion to Compel on June 16, moving to compel Defendant

 to preserve and produce web service data. (Dkt. 98, 99.) Defendant failed to meet the June 11

 deadline and Plaintiffs filed a status update on June 18 notifying the Court of this failure. (Dkt.

 101.) After a hearing, the Court granted the Plaintiffs’ second Motion to Compel, reiterating that

 Defendant’s continued failure to comply could result in default judgment sanctions. (Dkts. 105,

 106.) Defendant objected to the Magistrate Judge’s Ruling or Recommendation, but the

 Honorable Claude M. Hilton affirmed the ruling on the second Motion to Compel. (Dkts. 107,

 113.)



 2
  Plaintiff’s Complaint names both Defendant Kurbanov and “Does 1-10;” however the instant
 Motion for Default Judgment and this Report and Recommendation only involves Defendant
 Kurbanov and not “Does 1-10.”
                                                   2
Case 1:18-cv-00957-CMH-TCB Document 128 Filed 09/15/21 Page 3 of 6 PageID# 2158




        Defendant’s counsel moved to withdraw as attorney on July 23, 2021 and stated that his

 uncooperative and uncommunicative client maintained a “firm conviction that he is not subject

 to personal jurisdiction in this Court.” (Dkts. 114, 115 at 2.) Counsel also stated that Defendant

 would not attend his deposition, scheduled for July 28 and 29. (Dkt. 115 at 2.) The Court denied

 this motion and suspended the final pretrial conference pending Plaintiffs’ forthcoming motion

 for sanctions. (Dkt. 118.)

        Plaintiffs filed their Motion for Default Judgment as to Defendant Tofig Kurbanov

 Pursuant to Federal Rule of Civil Procedure 37 on August 4, 2021 for failure to comply with the

 discovery orders and to attend his deposition. (Dkt. 119.) Defendant has not fulfilled these

 discovery obligations and the undersigned granted the instant motion for sanctions at the August

 27, 2021 hearing. (Dkt. 125.)



 B.     Analysis

        When a party fails to obey an order to provide discovery, the court may issue further

 sanctions pursuant to Federal Rule of Civil Procedure 37. See Fed. R. Civ. P. 37(b)(2)(A).

 Sanctions provided for under this rule include, among other things, “directing that the matters

 embraced in the order or other designated fact be taken as established,” prohibiting the

 noncompliant party from opposing designated claims or defenses, striking the pleadings,

 dismissing the action, and “rendering a default judgment against the disobedient party.” Id.

        District courts have “wide discretion to impose sanctions for a party’s failure to comply

 with discovery orders. Mutual Fed. Sav. & Loan Ass’n v. Richards & Assocs., Inc., 872 F.2d 88,

 92 (4th Cir. 1989). But, when the sanction in question is default judgment, the court’s “range of

 discretion is more narrow” because the court must balance its interest in enforcing its discovery



                                                  3
Case 1:18-cv-00957-CMH-TCB Document 128 Filed 09/15/21 Page 4 of 6 PageID# 2159




 orders with the party’s rights to a trial by jury. Id. (internal citations omitted). Moreover, when a

 court seeks to impose default judgment as a discovery sanction, it must consider: “(1) whether

 the noncomplying party acted in bad faith; (2) the amount of prejudice his noncompliance caused

 his adversary, which necessarily includes an inquiry into the materiality of the evidence he failed

 to produce; (3) the need for deterrence of the particular sort of noncompliance; and (4) the

 effectiveness of less drastic sanctions. Id. (citing Wilson v. Volkswagen of America, Inc., 561

 F.2d 494, 503-04 (4th Cir. 1997)). The undersigned will address each factor in turn.

         First, Defendant acted in bad faith in failing to comply with the Court’s two orders

 requiring him to respond to Plaintiffs’ discovery requests fully and completely and by refusing to

 attend his scheduled deposition. In spite of the Court’s orders, which advised Defendant of the

 possibility of default judgment sanctions, Defendant repeatedly objected to Plaintiffs’ reasonable

 discovery requests to produce documents and data. Defendant after refused to attend his

 scheduled deposition, giving mere days notice of his planned absence. Further, Defendant

 continues to insist that he is not subject to the personal jurisdiction of this Court, even after the

 Fourth Circuit and this Court found otherwise. Defendant has therefore clearly demonstrated “a

 pattern of indifference and disrespect to the authority of the court” that supports a finding of bad

 faith. Mutual Fed. Savings and Loan Ass’n, 872 F.2d at 93.

         Second, Defendant’s failure to produce the ordered discovery and appear for his

 deposition substantially prejudices Plaintiffs’ ability to litigate this case. Defendant’s minimal

 disclosures renders Plaintiffs unable to determine “central claims and defenses” of the case,

 including but not limited to: (1) “the scope and extent of infringement and illegal activities on

 Defendant’s Websites,” (2) personal jurisdiction, (3) damages, (4) “Defendant’s claim of

 noninfringing uses of his Website,” (5) “Defendant’s knowledge of infringing uses,” (6)



                                                    4
Case 1:18-cv-00957-CMH-TCB Document 128 Filed 09/15/21 Page 5 of 6 PageID# 2160




 “individuals acting in concert with Defendant[,]” (7) “Defendant’s financial benefit from the

 infringing and unlawful uses,” and (8) “Defendant’s affirmative and other defenses[.]” (Pl’s.

 Mot. at 15-16.)

        Third, there is a clear need to deter Defendant’s behavior in this case. Despite being

 ordered to fully produce documents and web server data, Defendant failed to comply with this

 Court’s orders. (See dkts. 97, 105.) The undersigned specifically warned Defendant that a failure

 to obey these orders would subject him to default judgment sanctions under Federal Rule of Civil

 Procedure 37. (See dkts. 97, 105, 106.) Nevertheless, Defendant failed to comply with this

 Court’s orders to fully and completely respond to Plaintiffs’ discovery requests and to participate

 in his scheduled deposition. Defendant further insists that he is not subject to the Court’s

 jurisdiction and has not indicated any intention to cooperate. Therefore, deterrence is necessary.

        Fourth, a less drastic sanction is unlikely to salvage this case. Plaintiffs are unable to

 fairly move forward with this case without discovery. It is unclear what other sanction could

 make Defendant comply with this Court’s orders, which he has neglected on two separate

 occasions. (See dkts. 97, 105.) Further, Defendant insists that he is not subject to the personal

 jurisdiction of this Court and has not indicated any future cooperation. (See dkt. 115.)

        Accordingly, the undersigned recommends that default be entered against Defendant

 pursuant to Federal Rule of Civil Procedure 37.



 C.     Recommendation

        For the reasons outlined above, the undersigned recommends that the Court enter default

 against Defendant Tofig Kurbanov.




                                                   5
Case 1:18-cv-00957-CMH-TCB Document 128 Filed 09/15/21 Page 6 of 6 PageID# 2161




 D.     Notice

        The parties are advised that objections to this Report and Recommendation, pursuant to

 28 U.S.C. § 636 and Rule 72(b) of the Federal Rules of Civil Procedure, must be filed within

 fourteen (14) days of its service. Failure to object to this Report and Recommendation waives

 appellate review of any judgment based on it.




                                                                       /s/
                                             THERESA CARROLL BUCHANAN
                                             UNITED STATES MAGISTRATE JUDGE
 September 15, 2021.
 Alexandria, Virginia




                                                 6
